                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

 RONALD DOUGLAS,                                 )
                                                 )
                  Plaintiff,                     )
                                                 )
        v.                                       )              No. 4_:19-CV-2354 JAR
                                                 )
 JOSH HAWLEY, et al.,                            )
                                                 )
                  Defendants.                    )

                                  MEMORANDUM AND ORDER

        Plaintiff, Ronald Douglas, seeks leave to proceed in forma pauperis in this civil action

 against a multitude of defendants. After a review of plaintiffs financial affidavit, the Court will

 grant plaintiffs motion to proceed in forma pauperis. See 28 U.S.C. § 1915. However, for the

 reasons set forth below, the Court will dismiss his complaint as frivolous. See 28 U.S.C. §

 1915(e)(2)(B).

                                            Discussion

        Under 28 U.S.C. § 1915(e), a Court must sua sponte dismiss an indigent plaintiffs

 complaint or any portion thereof which (1) is frivolous or malicious; (2) fails to state a claim

 upon which relief may be granted; or (3) seeks monetary relief against a defendant who is

 immune from such relief. A complaint is frivolous if "it lacks an arguable basis either in law or

 in fact." Neitzke v. Williams, 490 U.S. 319, 327 (1989). Dismissals on this ground should only

 be ordered when legal theories are "indisputably meritless," or when the claims rely on factual

· allegations that are "clearly baseless." Denton v. Hernandez, 504 U.S. 25, 31 (1992). "Clearly

baseless" factual allegations include those that are "fanciful," "fantastic," and "delusional." Id at

 32-33 (quoting Neitzke, 490 U.S. at 325,327).
         Plaintiff alleges a vast conspiracy relating to thirty-five (35) defendants in this action. 1

His original complaint num~ers 1874 pages, while his amended, or supplemental complaint, is

forty (40) pages in length.2 In essence, plaintiff alleges that defendants engaged in a conspiracy

in which bribes were solicited by the President of the United States and various government

agents and agencies "so that defendants would be able to violate the terms of their agreements

under state and federal constitutional laws without interference from the Justice Department."

Plaintiff claims that by lying and denying that they were doing so, his rights to privacy were

invaded and he was unlawfully confined in mental wards.

         Plaintiff seeks the recognition of the doctrines of collateral estoppel, the Federal Rules of

Evidence, an entry of preliminary injunction, the ability to admit hearsay, the suppression of

evidence, the eviction of the City of Moline Acres and the acknowledgement that he was forced

to work as a slave laborer at the Olivette 66 Service Center during the last twenty years. Plaintiff

also seeks appropriations for the "beaming of extremely low frequencies to the surfaces surface

of the Earth at the unwitting participant's head causing him and his constituents to suffer

conspiratorial abuse of process against the pertinent defendants."




1
 Plaintiffnames the following as defendants in this action: Josh Hawley (Missouri State Attorney General); Charles
Rettig (IRS Commissioner); Kenneth Zellers (Acting Director of the Missouri Department of Revenue); William
Barr (United States Attorney General); The United States Tax Court; Rick Stevens (President of Christian Hospital);
At&T; Northwest; Dr. Seth Tilzer; United States Bankruptcy Court for the Eastern District of Missouri; Mike
Parkson (Governor of Missouri); The Honorable Maura B. McShane; Jay Ashcroft (Director of the Missouri
Department of Commerce); Wilbur Ross (U.S. Secretary of Commerce); City of Moline Acres; Jennifer Tidball
(Director of the Missouri Department of Social Services); Betsy DeVos (U.S. Secretary of Education); Chris
Slinkard (Director of the Missouri Division of Employment Security); Ajit Pai (Commissioner of the Federal
Communications Commission); Brendan Carr; Anna Hui (Director of the Missouri Department of Labor and
Industrial Relations); Mark Stringer (Director of the Missouri Department of Mental Health); Andrew Saul (Acting
Commissioner of Social Security Administration); Washington University Police Department; Warner L. Baxter
(Chairman of Ameren); Tyler Asher (President of Safeco Insurance); Andrew Wheeler (Director of the U.S.
Environmental Protection Agency); Edward Chu (Action Regional Administrator of the Missouri EPA); Elaine
Chao (U.S. Secretary of Transportation); Administrative Aide to the Chief of Police (Private Security); Janet L.
Schanzle (Security Armored Car & Its Insurers); and Missouri Board of Registration of the Healing Arts.
2 Plaintiff has also filed a document titled "Amended Medical Malpractice Complaint & Plaintiffs Motion for

Summary Judgment." This document numbers 844 pages in length.

                                                        2
        Plaintiff asserts he was the subject of multiple kidnappings from "defendant municipal

police departments" and that defendants "violated the [RICO statute] ... that caused Douglas to

lose his parents, two jobs, other asserts and unlawfully coerced him into performing slave labor

at Olivette 66 Service Center." Plaintiff further alleges that "these elite group of American

defendants during the last thirty-seven years conspired and committed the crime of second-

degree assault by their knowing attempt in the murder of Ronald Douglas by means of their

manipulation of organism living on the earth surface ('DC' neuronal codes or patterns) with a

steady-current satellite system and with no consent. With the intent of disclosing to all persons

within this electromagnetic field, ionospheric boundary and atmospheric cavity, of this satellite

system steady-current the contents of all of Ronald Douglas' wire, oral, and electronic

communications (everything that he has been doing, saying and thinking during the last thirty-

seven (3 7) years has been disclosed to every person in the electromagnetic field, ionospheric

boundary and atmospheric cavity of the three dimensional orthogonal system of an earth orbiting

satellite's steady-current). Making Ronald Douglas and his constituency suffer (1 ), depression

(2), pain-induced aggression (3), escape (4), avoidance (5), sleep pattern (6), restricted activity

and (7), the hearing of voices ... " Plaintiff seeks in the billions of dollars for compensatory and

punitive damages.

        From the complaint and supporting documents, plaintiffs claims are clearly frivolous.

See Denton v. Hernandez, 504 U.S. 25, 31 (1992). Plaintiff provides no factual basis whatsoever

in support of his claims for espionage and conspiracy, which are patently absurd and

unsupported by any colorable legal theory. Thus, the Court finds that plaintiffs complaint is

frivolous and fails to state viable legal claims.

        Accordingly,



                                                    3
       IT IS HEREBY ORDERED that plaintiffs motion to proceed in forma pauperis [Doc.

#2] is GRANTED.

       IT IS FURTHER ORDERED that the Clerk shall not issue process or cause process to

issue upon the complaint the complaint is legally frivolous.

       IT IS FURTHER ORDERED that plaintiffs motion for appointment of counsel [Doc.

#3] is DENIED AS MOOT.

       IT IS FURTHER ORDERED that plaintiffs motion for summary judgment [Doc. #7]

is DENIED AS MOOT.

       A separate Order of Dismissal shall accompany this Memorandum and Order.

       Dated this 20th day ofNovember, 2019.



                                                       ~.ROSS
                                                      ED STATES DISTRICT JUDGE




                                                4
